
	
		I
		112th CONGRESS
		2d Session
		H. R. 4127
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Heck (for
			 himself, Mrs. Ellmers,
			 Mr. DesJarlais,
			 Mr. Amodei,
			 Ms. Berkley,
			 Mr. Roe of Tennessee,
			 Mr. Benishek,
			 Mr. Price of Georgia, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  certain requests by physicians for consultations by radiation oncologists from
		  the limitation on certain physician referrals under Medicare.
	
	
		1.Exempting certain requests by
			 physicians for consultations by radiation oncologists from the limitation on
			 certain physician referrals under MedicareSection 1877(h)(5)(C) of the Social Security
			 Act (42 U.S.C. 1395nn(h)(5)(C)) is amended by adding at the end the following
			 new sentence: With respect to an individual admitted as an inpatient of
			 a hospital, a request by a physician, after such admission, for a consultation
			 by a radiation oncologist that results in an order for radiation therapy for
			 such individual does not constitute a referral by a referring
			 physician..
		
